ORDER

PER CURIAM.
AND NOW, this 4th day of March, 2005, Louis J. Recchione having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey *95dated September 29, 2004; the said Louis J. Recehione having been directed on December 15, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Louis J. Recehione is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.